Exhibit 10.1

July 6, 2005

Edward F. McKernan
5430 Chelsen Wood Dr.
Duluth, Georgia 30097

Dear Mr. McKernan:

This letter will confirm the mutual understandings and agreements of you and
Global Preferred Holdings, Inc. (“GPH”) relating to the termination of your
employment with GPH and the services to be provided during your transition
period. This letter agreement supplements and, as specifically provided by
certain terms herein, amends, the following documents: (i) Employment Agreement
(Chief Executive Officer) between You and the Company dated January 1, 2002 (the
“Employment Agreement”); (ii) First Amendment to Employment Agreement of Edward
F. (sic) McKernan dated April 1, 2003; (iii) letter from the Company to you
dated March 12, 2004; (iv) Second Amendment to Employment Agreement of Edward F.
McKernan dated May 26, 2004; (v) Third Amendment of the Employment Agreement of
Edward F. McKernan dated January 1, 2005; and (vi) letter from the Company to
you dated January 28, 2005 ((i) – (vi) collectively the “Employment Documents”).
Except as otherwise provided herein, the terms of the Employment Agreement shall
remain in full force and effect until the Separation Date (as defined herein)
provided, however, and to the extent any such provisions of the Employment
Agreement are intended to survive the termination of the Employment Agreement
pursuant to the terms of the Employment Agreement or the Separation and Release
Agreement (as defined below), such provisions shall survive the Separation Date.
In consideration of the mutual covenants of the parties contained herein, the
undersigned parties agree as follows:



  (1)   Separation Date. Your employment with GPH and each of its subsidiaries
and affiliates shall terminate on August 19, 2005 (the “Separation Date”). The
parties agree that such termination shall be pursuant to Section 4(F)(i) of the
Employment Agreement (the “Terminating Provision”). You and GPH mutually waive
any rights to any notices or cure periods with respect to the termination of the
Employment Agreement pursuant to the Terminating Provision. GPH agrees not to
reduce your salary or benefits from those levels currently payable or in place
as of the date hereof pursuant to the Employment Agreement between the date
hereof and the Separation Date.



  (2)   Separation Benefits. It is mutually agreed and acknowledged that in
accordance with the termination of the Employment Agreement, pursuant to the
Terminating Provision, and subject to the terms hereof and the terms of the
Employment Agreement, GPH shall pay you, subject to the terms of the Employment
Agreement and the Separation and Release Agreement in the form attached hereto
as Exhibit A (the “Separation and Release Agreement”), the amounts (the
“Separation Benefits”) described in Section A(1) of the Separation and Release
Agreement, except as such amounts relate to prorated Bonus payments, which are
addressed in Section 3 below. As the sole condition precedent to your receiving
the Separation Benefits from GPH, on or after the Separation Date you must first
sign the Separation and Release Agreement. Except for the satisfaction of the
sole condition in the preceding sentence, the Separation Benefits, other than
the prorated Bonus payments, which are addressed in Section 3 below, are not
subject to the discretion of the Board of Directors.



  (3)   Prorated Bonus. Subject to your satisfactory provision of your
Transition Duties (as described on Exhibit B hereto) through the Separation
Date, as determined by the Board of Directors in its discretion and in good
faith, GPH shall pay you a pro-rata 2005 annual bonus of $55,500 pursuant to
Section 2(B) of the Employment Agreement and the Separation and Release
Agreement.



  (4)   Directors and Officers Indemnity and Insurance. At your request, GPH
agrees to provide to you copies of GPH’s Certificate of Incorporation and Bylaws
and any in force D&O insurance policies applicable to the Company and its
officers and directors.



  (5)   Capstan International Acquisitions, LLC. You have advised GPH, and GPH
hereby acknowledges its understanding that beginning today, you are and shall
continue be a member, manager and employee of Capstan International
Acquisitions, LLC, a Georgia limited liability company (“Capstan”) principally
involved in the acquisition and management of, and providing services to,
enterprises primarily engaged in the business of insurance (the “Capstan
Project”). GPH agrees that your involvement in the Capstan Project beginning
today including, but not limited to, (a) the organization, capitalization and
operation of Capstan, (b) your employment by Capstan or any of its subsidiaries
and (c) any actions taken by you on behalf of Capstan shall not constitute a
breach of Section 1(C) of your Employment Agreement or under any policies and
procedures established by GPH between today and the Separation Date or at any
time after the Separation Date; provided that (a) such actions do not limit or
adversely affect your performance of your Transition Duties through the
Separation Date; (b) you do not breach any fiduciary duty you owe to GPH, and
(c) you do not violate any of the terms of this Agreement or your Employment
Agreement (other than Section 1(C)), as amended by this Letter Agreement.



  (6)   Amendments to Employment Agreement.

The information on Exhibit B to the Employment Agreement is deleted and the
information on the attached Exhibit B is deemed substituted therefore (the
“Transition Duties”).

Section 7 of the Employment Agreement is deleted in its entirety and replaced
with the following in its entirety:

7. Restrictive Covenants. You acknowledge that the restrictions contained in
this Section 7 are reasonable and necessary to protect the legitimate business
interests of the Company, and will not impair or infringe upon Your right to
work or earn a living after Your employment with the Company ends.

A. Confidential Information. You represent and warrant You are not subject to or
in breach of any non-disclosure agreement, including any agreement concerning
trade secrets or confidential information owned by any other party, which relate
to any information you may use in performing your duties for the Company or the
observance of which would impair your ability to perform your duties for the
Company.

You agree that except in connection with your participation in Capstan, or made
possible by that certain Asset and Stock Purchase Agreement by and between the
Capstan and the Company You will not: (i) use, disclose or reverse engineer the
Trade Secrets or the Confidential Information, except as authorized by the
Company; (ii) during Your employment with the Company, use or disclose (a) any
confidential information or trade secrets of any former employer or third party,
or (b) any works of authorship developed in whole or in part by You during any
former employment or for any other party, unless authorized in writing by the
former employer or third party; or (iii) upon Your resignation or termination
(a) except as provided in the following paragraph of this Agreement, retain
Trade Secrets or Confidential Information, including any copies existing in any
form (including electronic form), which are in Your possession or control, or
(b) destroy, delete or alter the Trade Secrets or Confidential Information
without the Company’s consent.

Notwithstanding anything to the contrary herein, you shall be permitted to keep
copies of the Work Product listed on Exhibit C, required to be maintained by
certified actuaries as such requirements are set forth in the Actuarial
Standards of Practice established by the Actuarial Standards Board from time to
time. This provision in no way transfers ownership of the Work Product to you or
diminishes your other obligations pursuant to this Section 7(A), concerning the
use, disclosure or reverse engineering of the Trade Secrets or the Confidential
Information.

The obligations under this Section 7A shall: (i) with regard to the Trade
Secrets, remain in effect as long as the information constitutes a trade secret
under applicable law, and (ii) with regard to the Confidential Information,
remain in effect during the Restricted Period.

B. [INTENTIONALLY DELETED]

C. Non-Recruit of Employees. You agree that during the Restricted Period, You
will not, directly or indirectly, solicit, recruit or induce any Employee to (a)
terminate his or her employment relationship with the Company or (b) work for
any other person or entity engaged in the Business, provided that following the
date of termination of this Agreement, the term “Employee” referred to in this
Section 7(C) and defined in Exhibit A of this Agreement shall refer only to
Caryl Shepherd, Rebbeca Turner and any new employee employed by the Company
during the Restricted Period.

Sections 8, 9 and 10 of the Employment Agreement shall have no further force or
effect following the date hereof.

(7)



      Resignation as Officer. By your signature below, you hereby resign as an
officer of GPH and all subsidiaries and affiliates, effective the date hereof.
Upon request by GPH or its counsel, you agree to execute and deliver a separate
written resignation, effective as of the date hereof.



  (8)   Survival; Assignment. Except as hereby modified, the Employment
Agreement, as previously amended, shall remain in full force and effect pursuant
to its terms. The obligations of GPH pursuant to this letter shall terminate
upon execution and delivery of the Separation and Release Agreement by you and
GPH, except as to the terms of Section 6 above, which shall be continued by
operation of Paragraphs B.1 and C.7 of the Separation and Release Agreement. The
parties acknowledge and agree that GPH may assign or transfer its rights and
obligations under the Employment Agreement and this letter to any entity created
as a successor to GPH in connection with the liquidation and dissolution of GPH.

Please sign in the space indicated below to indicate your agreement to these
terms.

Very truly yours,

Joseph F. Barone
Chairman, Board of Directors
Global Preferred Holdings, Inc.

Agreed to and Accepted:

     
Mr. Edward F. McKernan

1

EXHIBIT A

Form of Separation and Release Agreement

2

EXHIBIT B

Transition Duties

Edward F. McKernan shall provide support and transition assistance, as
reasonably requested by management or the Board of Directors of the Company,
which may include, without limitation, support in preparation of the Form 10-Q
for the quarter ending June 30, 2005 and pro forma financials to be filed as an
amendment to the Form 8-K filed on May 31, 2005, assistance in transitioning
relationships with auditors and assistance in transitioning support of cash flow
projections and other matters previously managed by Mr. McKernan. If GPH
determines that continued execution of SEC filings by Mr. McKernan must be
obtained by GPH, then the Company and Mr. McKernan will negotiate in good faith
to develop a mutually acceptable agreement with respect to the manner in which
such executions may be obtained.

Mr. McKernan will cooperate with the Company to transfer all of the Company’s
physical and electronic files and data in Mr. McKernan’s possession to
Ms. Shepherd, Ms. Turner or another representative of the Company appointed by
the Board of Directors with such transfer to be completed prior to the
Separation Date.

3

EXHIBIT C

Work Product

Work Product shall include supporting data and copies of the following documents
(electronic or otherwise) developed while employed by the Company:



  •   RFP’s / Financing and Analysis (e.g., financial reinsurance),



  •   Regulatory filings,



  •   Financial projections,



  •   Feasibility studies,



  •   Financial analysis



  •   Retention analysis and studies,



  •   Public presentations,



  •   Capital and/or surplus analyses,



  •   Reserve calculations and/or analysis (GAAP, Gross Premium, Stat and Tax),



  •   Product development,



  •   Asset / liability analysis and asset segmentation,



  •   Experience analysis (mortality, lapses, expense, distribution,
demographics, etc.),



  •   Reinsurance treaties and supporting analysis,



  •   Correspondence with any expression of an opinion, recommendation, work
process, data reference, qualification reference, etc.,



  •   Engagement letters,



  •   Mathematical models (e.g., DAC amortization, option analysis),



  •   Embedded value analysis,



  •   DAC unlocking models,



  •   DAC tax analysis,



  •   Recapture analysis, and



  •   “Report Cards”

4